Citation Nr: 1040520	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sinus disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified via video conference before the undersigned 
in September 2010.  A copy of the transcript of this hearing has 
been associated with the claims file.


FINDING OF FACT

The Veteran has chronic sinus disability that had its onset 
during service.


CONCLUSION OF LAW

Service connection for sinus disability is established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

Service Connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
service, or for aggravation of a pre-existing injury suffered, or 
disease contracted, during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that she has had sinus problems, including 
headaches, since her period of active duty.  The service 
treatment records note that in May 1989 she was seen with nasal 
congestion and tender sinuses.  Maxillary sinusitis was 
diagnosed.  The service separation examination in November 1992 
noted chronic sinusitis with occasional headache; the sinuses 
were described as inflamed at the time of the examination.  

A November 2003 private treatment record noted complaints of 
nasal congestion and nasal draining.  The Veteran was prescribed 
Flonase.

A VA neurological examination in November 2006 diagnosed sinus 
headaches, describing them as persistent discomfort with 
worsening primarily associated with worsening allergies.  

On VA respiratory examination in November 2006, the Veteran 
reported chronic sinusitis since service.  The examiner noted 
that the inservice diagnosis of sinusitis appeared to have been 
an empirical one, made without the benefit of X-rays.  The 
Veteran reported that she mostly treated her sinus problems with 
over-the-counter medication such as Benadryl, but occasionally 
used Flonase.  Sinus X-rays showed hypoplastic or absent frontal 
sinuses; sphenoid sinuses may be opacified.  The VA examiner 
diagnosed allergic rhinitis, finding insufficient data for a 
current diagnosis of sinusitis.

The Veteran testified before the undersigned that she has had 
sinus problems including congestion and headaches since service. 

Reviewing the record in total, it is clear that the Veteran has 
experienced the same symptoms of nasal congestion, drainage and 
headaches from her period of active duty until the present.  Her 
condition was diagnosed in service as chronic sinusitis and has 
currently been characterized as allergic rhinitis and sinus 
headaches.  However, the Veteran's credible statements regarding 
her consistent and ongoing symptoms, as well as the medical 
record showing ongoing use of medications to treat nasal and/or 
sinus complaints, establish that she currently has a chronic 
sinus disability that began during service.  Under these 
circumstances, service connection is warranted.







(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for sinus disability is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


